                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

TEAR R. CARTER                                       CIVIL ACTION NO. 19-cv-0828

VERSUS                                               CHIEF JUDGE HICKS

JEFFERY D. CLARK, ET AL                              MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Defendants removed this case based on an assertion of diversity jurisdiction, which

puts the burden on them to allege complete diversity of citizenship and an amount in

controversy in excess of $75,000. The court has reviewed the record and makes a

preliminary finding that Defendants have satisfied their burden. This finding is subject to

reconsideration either sua sponte or upon the presentation of a motion that challenges

jurisdiction.

       The court does note that the notice of removal alleges that each of the individual

parties (Tear Carter, Jeffery Clark, and William Anderson) are residents of various states

and therefore citizens of those states. It is domicile rather than mere residency that decides

citizenship for diversity purposes, and “[i]t is well established that an allegation of

residency does not satisfy the requirement of an allegation of citizenship.” Great Plains

Trust Co. v. Morgan Stanley, 313 F.3d 305, 310 n. 2 (5th Cir. 2002), quoting Strain v.

Harrelson Rubber Co., 742 F.2d 888 (5th Cir. 1984). A person may reside in multiple

states simultaneously, but “[a]n individual who resides in more than one State is regarded,

for purposes of federal subject-matter (diversity) jurisdiction, as a citizen of but one State.”
Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006). That is the state in which the

person is domiciled. Id.; Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d

444, 451 (5th Cir. 2003).

       Plaintiff alleged in her state court petition that she is domiciled in Louisiana, and

she also alleged that Clark and Anderson are domiciled in Texas. The court will, for current

purposes, consider those allegations as supplementing those in the notice of removal, thus

satisfying the requirement of complete diversity of citizenship.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 2nd day of July, 2019.




                                        Page 2 of 2
